Citation Nr: 0515762	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
ankylosis of the cervical spine (claimed as neck injury).  A 
Notice of Disagreement was received in May 2001.  A Statement 
of the Case was issued in August 2001.  A timely appeal was 
received in September 2001.

The Board remanded the veteran's claim in July 2003 and April 
2004 for further development and compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000.  
The veteran's appeal is now before the Board for final 
consideration.  


FINDING OF FACT

The veteran has not presented competent and persuasive 
medical evidence of a history of a cervical neck disorder 
with a nexus to his time in service.


CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was not provided to the 
veteran until April 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to VCAA 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was filed in December 2000, 
shortly after the enactment of the VCAA.  In April 2004, the 
Board remanded the veteran's claims to the Appeals Management 
Center (AMC) for further VCAA notice compliance.  In April 
2004, the AMC notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In addition, he was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  The Statement of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  It is also noted that the Board had sent the veteran 
a letter in April 2002 advising him of additional development 
that was being undertaken on his claim and asking him to 
provide additional information.

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter, read as a 
whole, gave notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran did not identify any private treatment records 
related to his cervical spine disorder.  VA treatment records 
from the VA Medical Centers in Montgomery and Birmingham, 
Alabama, are in the file from 1994 to 2001.  Records from the 
Social Security Administration related to the veteran's 
receipt of disability benefits were obtained.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided with a VA examination in March 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the service medical 
records; the reports of the VA examinations; and VA treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

In order to establish service connection, the evidence must 
first establish that the veteran has a current disability.  
VA treatment records show that the veteran was diagnosed in 
June 1996 to have degenerative spondylosis at C4 and C5 by x-
ray and CT scan.  A magnetic resonance imaging scan (MRI) 
revealed a C5-C6 disk herniation laterally into the right 
side with foraminal stenosis.  In March 1997 he underwent an 
anterior cervical diskectomy and fusion at the C5-C6 level of 
the cervical spine.  During the operation, a large osteophyte 
on the right side was found impinging on the C6 nerve root.  
Subsequent MRI scans of the cervical spine show spondylosis, 
fusion at C5-C6, and small bulging disk at C4-C5.  The 
veteran continues to complain of pain and intermittent right 
arm tingling.  Nerve conduction studies taken in September 
2001 showed a right cervical radiculopathy with predominant 
abnormality at C6 and sensorimotor neuropathy in the right 
arm.  The Board finds, therefore, that the veteran has a 
current disability, i.e., cervical spine spondylosis, status 
post anterior cervical diskectomy and fusion at C5-C6, with 
radiculopathy to the right upper extremity.

The next inquiry is whether the veteran incurred some injury 
or disease in service.  The service medical records show that 
on April 5, 1968, the veteran was treated for complaint of a 
sore neck, which he related to a motor vehicle accident on 
April 1, 1968 when the Jeep he was driving was hit from 
behind by another vehicle.  Physical examination showed the 
veteran's neck to have good range of motion, but it was 
painful over the sternocleidomastoideus, left greater than 
right.  X-rays taken of the cervical spine were negative for 
any abnormality.  The impression was muscle strain.  Thus, 
the veteran had an injury to his neck during his military 
service.  

The remaining issue is whether there is medical evidence of a 
nexus between the current neck disorder and the in-service 
neck injury.  After reviewing all the evidence, the Board 
finds that there is no medical evidence showing a nexus 
between the veteran's current neck disorder and the in-
service neck injury.  

VA treatment records are not helpful in determining the 
etiology of the veteran's current neck disorder.  They do not 
contain any history of the cause of the veteran's current 
symptoms that led to his diagnosis of degenerative disk 
disease of the cervical spine in June 1996, and his 
subsequent neck surgery in March 1997.  The only medical 
evidence as to the etiology of the veteran's current neck 
disorder is the VA examination conducted in March 2003.  

The VA examiner reviewed the veteran's medical records and 
interviewed the veteran.  The veteran gave a history of, 
while driving a jeep, having been struck from behind in a 
motor vehicle accident on April 1, 1968.  He complained of 
and was treated for neck pain.  A diagnosis of neck strain 
was made.  The veteran stated that in 1976 he had some neck 
pain for which his employer sent him for treatment, and this 
was thought to be work related.  He also said he was seen by 
a chiropractor seven or eight times.  He stated that in 1995 
he had tingling in both his arms.  He was seen by a 
neurologist and thereafter had surgery in 1997.  The 
veteran's current complaints were of intermittent intervals 
of right arm and hand tingling occurring three times per day 
and lasting one minute, brought on by exertion and lifting.  

After physical examination, the VA examiner diagnosed the 
veteran to be status post C5-C6 fusion with neurologic 
deficit.  As to the etiology of the veteran's condition, the 
examiner opined that it is unlikely that the veteran's 
present spinal disability is related to any event that 
occurred in service.  In rendering this opinion, the examiner 
noted the April 5, 1968 service medical report and x-ray 
report, separation examination report of April 30, 1969, and 
the medical records available.  The examiner stated that he 
felt there was a total lack of documentation that would cause 
there to be a nexus between the veteran's injury on April 1, 
1968 and his present condition.  

The veteran's representative argued on his behalf that the 
veteran has presented sworn testimony as to continuity of 
symptoms, and that 38 C.F.R. § 3.303(b) requires continuity 
of symptomatology and not continuity of treatment.  His 
representative states that the veteran's testimony, together 
with the lay evidence of continuity of symptomatology, may be 
sufficient to link his in service symptoms of cervical pain 
to currently diagnosed arthritis with residual laminectomy.  

In response, the Board points out that this veteran did not 
testify before a hearing on his claim.  His only statement as 
to continuity of symptomatology was made in his substantive 
appeal.  He stated that he had an accident while on military 
service that resulted in severe whiplash, and that he has had 
some pain and difficulty since that time.  He also stated 
that he has been told that his current condition is an "old 
injury" and was most likely a result of the accident in 
service since he has not had any other injuries to the neck 
after his discharge.  Except for the veteran's history given 
at the VA examination in March 2003, this is the only 
evidence of continuity of symptomatology.  There is no other 
lay evidence in the record.  

The Board does not accept the veteran's statements alone as 
sufficient evidence of continuity of symptomatology.  First, 
the service medical records do not show that, in the time 
between the neck injury received on April 1, 1968 and the 
veteran's separation from service in August 1969, the veteran 
made any complaints about or received any further treatment 
for his neck.  At his separation examination in April 1969, 
he did not report any problems with his neck, shoulders or 
arms, nor did he report any problems of arthritis, neuritis 
or paralysis.  Physical examination did not reveal any 
defects in the veteran's neck.  

Second, from April 1968 to June 1996, the medical evidence 
does not show that the veteran had any diagnosis of a neck 
disorder.  Although the veteran claimed at the March 2003 VA 
examination that he was treated for neck pain in 1976, his 
neck pain was thought to be work related.  More importantly 
there is no treatment records available for review to assist 
the Board in determining the nature and etiology of the 
claimed neck pain.  The Board also notes that the VA 
treatment records for 1995 do show some complaints of left 
neck and left arm pain.  The records show, however, that the 
veteran was being followed for multiple medical conditions, 
including hypertension, chronic obstructive pulmonary 
disease, an anxiety disorder and hypercholesterolemia.  There 
is no indication that the left neck and arm pain were related 
to any cervical spine condition.  Additionally, at the 
January 1996 VA general medical examination, the veteran did 
not relate any cervical spine problems, and the examiner did 
not find any.  The veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record.  See McManaway v. West, 13 Vet. App. 60, 
66-67 (1999).  Furthermore, there is no competent medical 
opinion of record showing that the current cervical spine 
disorder is related to any prior symptoms he may have 
experienced.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Nexus is not shown by post-service continuity of 
symptoms because the complaints of neck symptoms are too 
remote from each other to support a finding that they 
represent continuity of symptomatology.

In addition, the veteran claims he had severe whiplash and 
the he has been told that his current condition is an "old 
injury."  The medical evidence does not support these 
claims.  The medical evidence does not show that the 
veteran's neck strain in April 1968 was severe.  Given that 
the veteran never sought subsequent treatment for the neck 
injury in April 1968, it is just as likely that the veteran's 
neck injury was not severe.  As for his current condition 
being an "old injury," there is no indication in the 
medical records that this is the case.  Additionally, the 
veteran is not competent to testify as to the diagnosis and 
etiology of his neck condition.  It is noted that the veteran 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that his claimed 
condition is due to the in-service neck injury.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges the veteran's sincere belief that his 
current neck disorder is related to his in-service neck 
injury.  The Board must, however, assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
that it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.   The weight of the evidence is against 
finding that the veteran's current neck disorder is related 
to his military service.  Service connection for a cervical 
spine disorder is, therefore, denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


